Citation Nr: 0935624	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1955 to December 1955 and from December 1956 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
PTSD.

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Prior to considering the claim of service connection for 
PTSD, additional evidentiary development under the duty to 
assist, 38 C.F.R. § 3.159(c), is needed to obtain credible 
supporting evidence of any in-service stressor and to address 
whether any current PTSD is related to service.

VA outpatient records show that the Veteran has been 
diagnosed with PTSD, most notably during an examination for 
compensation and pension purposes in June 2008.  The 
stressors supporting the diagnosis were several incidents 
pertaining to his experiences in Vietnam.  Service personnel 
records document that he served in Vietnam from April 1968 to 
March 1969.  The Veteran reported that he was assigned to the 
Advanced Research Projects Agency under the Office of the 
Secretary of Defense and alleged exposure to combat and non-
combat stressors while in Vietnam.  As noted in an April 2009 
memorandum, the RO has not undertaken efforts to corroborate 
the stressors for the reason that there was not enough 
information for corroboration through the U.S. Army and Joint 
Services Records Research Center (JSRRC).

The Veteran has since testified in July 2009, furnishing 
additional, specific information concerning his reported in-
service stressors in support of his claim.  He addressed 
several incidents he allegedly participated in or witnessed 
during his tour of duty in Vietnam.  

First, he alleges that, while assigned to the Advanced 
Research Projects Agency and based in Saigon, in May or June 
1968, he was traveling between Saigon and Cholon and got 
caught in crossfire between Viet Cong attackers and Military 
Police.  The Veteran stated that he saw many bodies and 
injured persons, both soldiers and civilians, while driving 
between Cholon and Saigon during these attacks.  Second, he 
alleges that, while assigned to the Advanced Research 
Projects Agency, he witnessed incoming rocket or mortar 
attacks at his location of the Plaza Hotel in Saigon in May 
or June 1968 and again in February 1969.  Third, he alleges 
that, while assigned to the Advanced Research Projects 
Agency, he witnessed incoming rocket or mortar attacks at 
Long Bien in May or June 1968.  Fourth, he alleges that, 
while assigned to the Advanced Research Projects Agency, in 
July or August 1968, he went with his Colonel to the 101st 
Airborne Division in an unarmed C-45 aircraft when mortar 
attacks began just as they had lifted off the airstrip.  

With such additional information, the RO should make an 
attempt to corroborate the incidents with the JSRRC.  

At his hearing, the Veteran also testified that one of the 
most bothersome in-service stressors concerned his assistance 
in recovering bodies from a much publicized Alaskan Airlines 
plane crash in Alaska in September 1971.  He indicated that 
he was an advisor to the Alaska National Guard and assigned 
to the 910th Combat Engineer Company, which was called upon 
to assist in recovering and identifying bodies from an Alaska 
Airlines crash in the mountains near Juneau, Alaska.  The 
Veteran stated that he spent four to five days camped at the 
top of a mountain picking up body parts to be sent to the 
National Guard armory in Juneau, where he then spent between 
30 and 45 days assisting the Federal Aviation Agency with 
body identification.  He has submitted newspaper clippings 
about the crash and a letter of appreciation for his efforts 
in the aftermath of the airplane crash.  

The VA examiner, at the time of a June 2008 VA examination, 
indicated that the Veteran's sleep was interrupted by 
thoughts of picking up bodies in an airline crash in 1973-
1974 [sic], but did not determine whether the Veteran's 
involvement in the aftermath of the airline disaster met the 
stressor criterion to support the diagnosis of PTSD.  Rather, 
the examiner noted that the "primary stressor" was the war 
in Vietnam, including rocket and mortar attacks, fear of 
getting killed, flying in a C-45 aircraft without any 
firepower, and accompanying his colonel who was responsible 
for a covert operation in Vietnam.  A further medical 
examination is deemed necessary as the evidence of record is 
not sufficient to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the claimed in-
stressors and send it and all associated 
relevant documents to the U.S. Army and 
Joint Services Research Center (JSRRC) for 
verification.  In particular, request 
JSRRC to verify:
 
(a) whether, in May 1968 or June 1968, 
the Veteran's unit, the Advanced Research 
Projects Agency, stationed in Vietnam, 
came under rocket and mortar attack, or 
was caught in crossfire between Viet Cong 
and Military Police, between Cholon and 
Saigon.

(b) whether, in May 1968 or June 1968, or 
in February 1969, the Veteran's unit, the 
Advanced Research Projects Agency, 
stationed in Vietnam, came under rocket 
and mortar attack in Saigon at or near 
the location of the Plaza Hotel.

(c) whether, in May 1968 or June 1968, 
the Veteran's unit, the Advanced Research 
Projects Agency, stationed in Vietnam, 
came under rocket and mortar attack at 
Long Bien.

(d) whether, in July 1968 or August 1968, 
the unit which the Veteran was visiting, 
the 101st Airborne Division, came under 
rocket and mortar attack.

If no records can be found, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e). 

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination, to determine if he 
has PTSD due to any credible in-service 
stressor from Vietnam or to his assistance in 
recovering and identifying bodies from the 
Alaskan Airlines plane crash in Alaska in 
September 1971.  The claims folder must be 
made available to the examiner for review.  

Specify for the VA examiner any of the 
Vietnam stressors it has determined are 
corroborated by the evidence of record, in 
addition to the stressor of the 
involvement in assisting in recovery 
efforts from the airplane crash in 
September 1971, and instruct the examiner 
that only those events may be considered 
for the purpose of determining whether the 
in-service stressors have resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

3.  After completing the above 
development, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  

